Exhibit 10.26

FORM OF

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), is made and entered into
as of [_____], by and between VTV THERAPEUTICS INC., a Delaware corporation (the
“Company”), and MACANDREWS & FORBES GROUP LLC, a Delaware limited liability
company (the “Purchaser”).

RECITALS

WHEREAS, the Company and the Purchaser are parties to that certain December 2018
Letter Agreement dated as of December 11, 2018 (the “December 2018 Letter
Agreement”);

WHEREAS, pursuant to the terms of the December 2018 Letter Agreement, the
Purchaser provided an investment commitment to invest in the Company, at either
party’s option, up to $10,000,000, in exchange for Company Class A common stock,
par value $0.01, currently listed on NASDAQ (the “Common Stock”) at a per share
price equal to $1.84;

WHEREAS, on [_____] and pursuant to the terms of the December 2018 Letter
Agreement, the Company notified the Purchaser that it intended to exercise its
right to cause the Purchaser to invest $[_____] in the Company, which amount
represents [_____] shares of Common Stock (the “Shares”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:

 

1.

Purchase and Sale of Securities.

 

 

a.

Purchase and Sale of Securities. Subject to the terms and conditions hereof, at
the Closing (as herein defined), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, the Shares at a
purchase price per Share of $1.84 in cash, for an aggregate amount of $[_____]
(the “Purchase Price”).

 

 

b.

Exemption. Based in part on the representations and warranties of the Purchaser
set forth herein, the offer and sale of the Shares hereunder are being made in
reliance upon the exemption from registration set forth in Regulation D
promulgated under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”).

 

 

2.

Closings and Deliverables.

 

 

a.

Payment. At the Closing (as defined herein), the Purchaser will deliver the
Purchase Price in cash to the Company via wire transfer in immediately available
funds to the account designated below:

 

--------------------------------------------------------------------------------

 

 

Account Name:  [_____]

Account Number:  [_____]

Routing Number:  [_____]

Bank Name:  [_____]

 

 

b.

Closing. The closing of the purchase and sale of the Shares shall be deemed for
all purposes to have taken place at 11:00 (EST) on the date hereof (the “Closing
Date”), at the offices of the Company (the “Closing”).

 

 

3.

Representations and Warranties by the Company. The Company hereby represents and
warrants to the Purchaser, as of the date hereof, as follows:

 

 

a.

Incorporation and Qualification. The Company has been duly organized and is
validly existing as a corporation and in good standing under the laws of the
State of Delaware with the requisite corporate power and authority to own and
use its properties and assets and to carry on its business as currently
conducted in all material respects.

 

 

b.

Authority. The Company has the requisite corporate power and authority to enter
into this Agreement and to issue and deliver the Shares. The execution and
delivery of this Agreement has been duly and validly authorized by all necessary
corporate action by the Company. This Agreement has been duly and validly
executed and delivered by and on behalf of the Company and constitutes a valid,
legal and binding agreement, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by general equitable
principles, bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and except as any
indemnity in respect of securities law liabilities may be unenforceable.

 

 

c.

Brokers and Finders. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of the
Company who might be entitled to any fee or commission from the Company, the
Purchaser or any of their respective affiliates upon consummation of the
transactions contemplated by this Agreement except as may be noted and disclosed
to the Purchaser.

 

 

d.

Nasdaq Compliance.  The Company is, and immediately following the issuance of
the Shares pursuant to this Agreement will be, in compliance with all applicable
NASDAQ Marketplace Rules.

 

 

4.

Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company, as of the date hereof, as follows:

 

--------------------------------------------------------------------------------

 

 

 

a.

Power. The Purchaser has been duly organized, is validly existing and is in good
standing under the laws of its state of incorporation, with all limited
liability company power and authority to execute, deliver and perform its
obligations under the Agreement.

 

 

b.

Authority. The Purchaser has the requisite power and authority to enter into
this Agreement. The execution and delivery of this Agreement and the acquiring
of the Shares hereunder and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary action by the
Purchaser. This Agreement has been duly and validly executed and delivered by or
on behalf of the Purchaser and constitutes a valid, legal and binding agreement,
enforceable against the Purchaser in accordance with its terms, except as
enforceability may be limited by general equitable principles, bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
affecting creditors’ rights generally.

 

 

c.

Investment in Securities. The Purchaser:

 

 

i.

is knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the acquiring of the Shares, including
investments in securities issued by the Company and comparable entities, and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to acquire the Shares;

 

 

ii.

is acquiring the Shares in the ordinary course of its business and for its own
account for investment only and with no present intention or view toward the
public sale or distribution thereof, and no arrangement or understanding exists
with any other persons regarding the public sale or distribution of any Shares;
and

 

 

iii.

will not, directly or indirectly, except in compliance with the Securities Act,
the rules and regulations promulgated thereunder and such other securities or
blue sky laws as may be applicable, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Shares.

 

 

d.

Exemptions. The Purchaser understands that the Shares are being issued to it in
reliance upon a specific exemption from the registration requirements of
Securities Act, the rules and regulations and state securities laws, and that
the Company is relying upon the truth and accuracy of, and the Purchaser’s

 

--------------------------------------------------------------------------------

 

 

compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemption and the eligibility of the Purchaser to acquire
the Shares.  The Purchaser agrees that it is an “accredited investor” (as such
term is defined in Rule 501 of Regulation D promulgated under the Securities
Act).

 

 

e.

Investment Risk. The Purchaser understands that its investment in the Shares
involves a significant degree of risk and that the market price of the Common
Stock has been and continues to be volatile, that no representation is being
made as to the future value of the Common Stock and that the Purchaser has
carefully read and considered the matters set forth in public filings made by
the Company with the Securities and Exchange Commission (“SEC”). The Purchaser
has the knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Shares and
has the ability to bear the economic risks of an investment in the Shares. The
Purchaser has had a reasonable opportunity to review the Company’s public
filings with the SEC, to ask questions of the Company and its representatives;
and the Company has answered all inquiries that the Purchaser or the Purchaser’s
representatives have put to it, and all such inquiries have been answered to the
full satisfaction of the Purchaser. The Purchaser acknowledges that certain
representatives of the Purchaser are representatives of significant holders of
the Company’s outstanding equity securities and are directors of the Company,
and, as a result, the Purchaser agrees and acknowledges that all material
information regarding the Company’s financial condition, results of operations,
business, properties, assets, liabilities, management, projections, appraisals,
communications with creditors, and plans, proposals and prospects, including
information that may affect the trading price of the Shares is currently known
to the Seller and will be known to the Purchaser at the time it completes the
transactions contemplated by this Agreement.  

 

 

f.

Restrictions on Securities. The Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Shares other than pursuant to an effective registration statement, the Company
may require the Purchaser to provide to the Company an opinion of counsel
selected by the Purchaser, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act.
The Purchaser agrees to the imprinting of a legend on the Shares in the
following or substantially similar form:

THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS

 

--------------------------------------------------------------------------------

 

AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

 

g.

Reliance. The Purchaser is not relying on the Company or any of its employees or
agents with respect to the legal, tax, economic and related considerations as to
an investment in the Shares and the Purchaser has relied on the advice of, or
has consulted with, only its own advisors as it deems necessary or advisable.

 

 

h.

No General Solicitation. The Purchaser is not aware of, is in no way relying on,
and did not become aware of the offering of the Shares through or as a result
of, any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, in connection with the offering of the Shares and is not subscribing for
Shares and did not become aware of the offering of the Shares through or as a
result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally.

 

 

i.

No Endorsement of Securities. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

 

 

j.

Brokers and Finders. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of the
Purchaser who might be entitled to any fee or commission from the Purchaser, the
Company or any of their respective affiliates upon consummation of the
transactions contemplated by this Agreement except as may be noted and disclosed
to the Company.

 

 

k.

Company’s Representations and Warranties. Except as set forth in Section 3, the
Company makes, and has made, no representation or warranty, express or implied,
at law or in equity, in respect of any of the assets, liabilities or operations
of the Company or any of its subsidiaries, and any such other representations or
warranties are hereby expressly disclaimed.  Specifically, but in no way
limiting the foregoing sentence, the Purchaser agrees and acknowledges that the
Company disclaims any representation or warranty, and the Purchaser agrees that
the Company shall not have any liability, with respect to any information
concerning the Company or any of its subsidiaries not expressly represented or
warranted to in this Agreement.

 

 

5.

Indemnification.

 

 

--------------------------------------------------------------------------------

 

 

a.

Survival of Representations and Warranties. The representations and warranties
made hereunder shall survive the Closing for a period of one (1) year thereafter
(the “Expiration Date”). Notwithstanding the preceding sentence, any
representation or warranty in respect of which an indemnity may be sought hereof
shall survive the time at which it would otherwise terminate pursuant to the
preceding sentence, if a claim for indemnification shall have been given to the
party against whom such indemnity may be sought prior to the Expiration Date.

 

 

b.

Company Indemnification. The Company agrees to indemnify and hold harmless, to
the fullest extent permitted by law, but without duplication, the Purchaser,
including its officers, directors, employees, partners, representatives and
agents (each of the foregoing persons being a “Purchaser Indemnified Person”),
from and against any and all losses, claims, damages, liabilities, costs and
expenses (including documented and reasonable attorneys’ fees) (collectively,
“Losses”), actually incurred by a Purchaser Indemnified Person arising out of or
based upon a material breach by the Company of any its representations or
warranties contained in the Agreement or in any agreement, instrument or
document delivered by the Company hereunder.

 

 

c.

Purchaser Indemnification. The Purchaser agrees and covenants to hold harmless
and indemnify the Company, including its officers, directors, employees,
partners, representatives and agents (each of the foregoing persons being a
“Company Indemnified Person”), from and against any and all Losses to which such
Company Indemnified Person may become subject under the Securities Act or
otherwise which arises out of or is based in any manner upon a material breach
by the Purchaser of any its representations or warranties contained in the
Agreement or in any agreement, instrument or document delivered by the Purchaser
hereunder.

 

 

6.

Miscellaneous.

 

 

a.

Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and thereby and supersede all prior agreements and understandings with
respect hereto or thereto, whether written or oral.

 

 

b.

No Waiver; Modifications in Writing. No failure or delay by a party in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. Except as otherwise expressly provided herein with
respect to any right of indemnification, the remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
party at law or in equity or

 

--------------------------------------------------------------------------------

 

 

otherwise. No waiver of or consent to any departure by a party from any
provision of this Agreement shall be effective unless signed in writing by the
parties entitled to the benefit thereof. No amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by all parties. Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provision of this Agreement,
and any consent to any departure from the terms of any provision of this
Agreement, shall be effective only in the specific instance and for the specific
purpose for which made or given.

 

 

c.

Execution in Counterparts. This Agreement may be executed in two counterparts
and by the parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement. Signature by facsimile or electronic PDF file shall constitute
original signatures.

 

 

d.

Binding Effect; Assignment. The rights and obligations of the parties under this
Agreement may not be assigned or otherwise transferred to any other person,
without the prior written consent of the other party hereto. Except as expressly
provided in this Agreement, this Agreement shall not be construed so as to
confer any right or benefit upon any person other than the parties to this
Agreement, their respective permitted heirs, representatives, executors,
successors and assigns. This Agreement shall be binding upon and shall inure to
the benefit of the Company, the Purchaser and their respective permitted heirs,
representatives, executors, successors and assigns.

 

 

e.

Governing Law. This Agreement shall be deemed to be a contract made under and
shall be governed by and construed in accordance with the internal laws of the
State of New York without reference to the principles of conflict of laws.

 

 

f.

Consent to Jurisdiction and Service of Process. Any suit, action or proceeding
arising out of or relating to the Agreement or the transactions contemplated
hereby may be instituted in any federal court situated in the State of New York
or any state court of the State of New York, and each party agrees not to
assert, by way of motion, as a defense or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court. Each party further irrevocably submits to the jurisdiction of such
court in any such suit, action or proceeding. Nothing herein contained shall be
deemed to affect the right of any party to serve process in any manner permitted
by law or to commence

 

--------------------------------------------------------------------------------

 

 

legal proceedings or otherwise proceed against any other party in any other
jurisdiction.

 

 

g.

Severability. Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by law, the parties hereto waive any
provision of law that renders any such provision prohibited or unenforceable in
any respect.

 

 

h.

Headings. The Article, Section and subsection headings used or contained in this
Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

 

i.

Expenses. Each party shall bear its own fees, costs and expenses in connection
with the execution, delivery and performance of the Agreement.

 

 

j.

Publicity. The parties agree that no public release or announcement concerning
the Agreement or the transactions contemplated hereby shall be made without
advance review and approval by each party hereto, except as otherwise required
by applicable law, and which review and approval shall not be unreasonably
withheld or delayed.

 

 

k.

Enforcement. The Purchaser acknowledges that the Company will be irreparably
damaged if the provisions of this Agreement applicable to the Purchaser are not
specifically enforced. If the Purchaser shall default in any of its obligations
under this Agreement or if any representation or warranty made by or on behalf
of the Purchaser in this Agreement or in any certificate, report or other
instrument delivered under or pursuant to any term hereof or thereof shall be
untrue or misleading as of the date made, the Company may proceed to protect and
enforce its rights by suit in equity or action at law (without the posting of
any bond and without proving that damages would be inadequate), whether for the
specific performance of any term contained in this Agreement, injunction against
the breach of any such term or in furtherance of the exercise of any power
granted in this Agreement, or to enforce any other legal or equitable right of
the Company or to take any one of more of such actions. The Company shall be
permitted to enforce specifically the terms and provisions hereof in any court
of the United States or any state thereof or any other court having
jurisdiction, this being in addition to any other remedy to which the Company
may be entitled at law or in equity or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

l.

Further Assurances. Each party shall execute and deliver such documents,
instruments and agreements and take such further actions as may be reasonably
required or desirable to carry out the provisions of this Agreement and the
transactions contemplated hereby, and each of the parties hereto shall cooperate
with each other in connection with the foregoing.

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has duly executed this Securities Purchase
Agreement as of the date first above written.

PURCHASER:

MACANDREWS & FORBES GROUP LLC

By: _________________________

Name:

Title:

Address:

 

 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has duly executed this Securities Purchase
Agreement as of the date first above written.

 

VTV THERAPEUTICS INC.

By: ___________________________

Name:

Title:

Address:

 

 